 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TRAVELERS CASUALTY AND                           No. 2:07-cv-2493 TLN DB
     SURETY COMPANY OF AMERICA, a
12   Connecticut corporation,
13                      Plaintiff,                    ORDER
14          v.
15   SIDNEY B. DUNMORE, an individual;
     SID DUNMORE TRUST DATED
16   FEBRUARY 28, 2003, a California trust;
     SIDNEY B. DUNMORE, Trustee for Sid
17   Dunmore Trust Dated February 28, 2003;
     DHI DEVELOPMENT, a California
18   corporation,
19                      Defendants.
20

21          On September 10, 2019, plaintiff filed a motion to compel. (ECF No. 444.) That motion

22   is noticed for hearing before the undersigned on September 27, 2019. Pursuant to Local Rule

23   251(e), defendant was to file a response to plaintiff’s motion on or before September 20, 2019.

24   Defendant, however, has failed to file a timely response to plaintiff’s motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The September 27, 2019 hearing of plaintiff’s motion to compel (ECF No. 444) is

27   continued to Friday, October 25, 2019 at 10:00 a.m., at the United States District Court, 501 I

28   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;
                                                      1
 1          2. Within fourteen (14) days of the date of this order, defendant’s counsel shall show

 2   cause in writing for failing to comply with the Local Rules;

 3          3. Defendant shall file an opposition or statement of non-opposition to plaintiff’s motion

 4   to compel on or before October 11, 2019; and

 5          4. Plaintiff’s reply shall be filed on or before October 18, 2019.

 6   DATED: September 24, 2019                            /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
